Collins, J.
Plaintiffs’ first assignment of error is not only too general to indicate in what particular the finding of fact complained of is erroneous, but it covers many facts which were not only alleged in the complaint, but, after being set out with much detail in the answer, were expressly admitted in the reply. It does not reach that part of the findings of fact attacked in appellants’ brief whereby the court found that the allegations of the complaint respecting the real character and purpose of the improvements, and that they were actually made for a private, and not a public, use, were untrue. If the findings of fact remain intact, it follows that there is nothing in the second assignment of error as to the conclusions of law.
Judgment affirmed.
(Opinion published 57 N. "W. Rep. 330.)